Per Curiam,
Each of these appellants, in presenting its claim before the auditors appointed to distribute the fund in the hands of the receiver of the American Trust Company, was but the holder of a check issued by that institution. No one of them had a “deposit” with it in the popular or legal sense of the term, and no one of them was an equitable assignee of a deposit with it. The disallowance of the claims of the appellants as depositors is affirmed on the opinion of the learned president judge of the court below confirming the report of the auditors.